LatimeR, Judge
(concurring):
I concur with the Chief Judge, but I prefer to elaborate more fully on the issue of duplicity. The specification with which we ai*e here concerned was laid under Article 134, Uniform Code of Military Justice, 10 USC § 934, and particularly the two subdivisions which proscribe conduct to the prejudice of good order and discipline in the armed forces or which brings them into disrepute. The theory of the prosecution was that, at Austin, Texas, and Bergstrom Air Force Base, adjacent to that city, accused, by repeatedly indulging in the use of habit-forming drugs over a six months’ period, had offended against either or both of those prohibitions. When con*295sideration is given to that hypothesis, it becomes readily ascertainable that the Court of Appeals cases mentioned by the Chief Judge, which hold that several similar but separate offenses may be alleged in one count of an indictment if they set out a course of conduct, are persuasive. We followed that line of reasoning in United States v Schumacher, 2 USCMA 134, 7 CMR 10, but appellate defense counsel seek to escape the binding effect of that holding by contending that that prosecution was initiated under the Articles for the Government of the Navy and not under Article 134 of the Uniform Code, supra. The contention, however, lacks validity, for in that case we said:
“Section 35 of the Naval Courts and Boards, 1937, states that ‘where the act or acts specified extend over a considerable period of time it is proper to allege them as having occurred, for example, during the period from.to.’ To the same effect is paragraph 7 of Appendix 6a, page 470, of the Manual for Courts-Martial, United States, 1951.”
The precise wording of paragraph 7, Appendix 6a, page 470 of the Manual for Courts-Martial, United States, 1951, is as follows:
. . When the act (or acts) specified extends over a considerable period of time it is proper to allege it (or them) as having occurred, for example, ‘from about 15 June 1951 to about 4 November 1951.’ ”
It would thus appear that Schumacher is dispositive of the present issue. But there is yet another string to the bow. We have in previous holdings declared it is necessary to a valid finding of guilty under the two aforementioned subdivisions of Article 134 for the court-martial to find that the alleged misconduct was to the prejudice of good order and discipline of the services or that it brought them into disrepute. In United States v Williams, 8 USCMA 325, 24 CMR 135, the Court reversed a conviction for wrongful use of habit-forming drugs because the law officer had failed to instruct the court-martial that it must make such a finding. A simple deduction from that holding is that a single use of marihuana may or may not be discrediting or detrimental to good order. Necessarily, then, one act might not in and of itself be an offense, and proper procedure may indicate the desirability that repeated violations be shown to establish a course of conduct which would remove all doubt about the nature of accused’s misbehavior. That being so, there is good reason in military law to allege and prove repeated violations of the same norm of the military community if the acts are part of a transaction which may add up logically to a single crime.
In their arguments, defense counsel concede that the Government could have stated each such wrongful use as a single offense under a separate specification. Had it chosen to take that course, the accused would have been the loser, as each individual crime would have increased the maximum period of confinement by five years and by his own confession he offended on twelve separate occasions. Accordingly, it ill behooves him to complain about the gratuity. Rather than multiplying charges, the Government in this case elected to merge all acts into a single crime. It is indeed rare to have an accused complain of that strategy, for it would be just as easy for him to defend against one charge based on twelve different acts as it would to defend against the same twelve acts alleged separately. And as for the possibility of again being tried for the same offense, little need be said. Simply stated, the accused could plead former jeopardy for any use of marihuana in that area during the period alleged.